Dissenting Opinion by
Senior Judge Kalish:
I respectfully dissent. It seems to me that the majority opinion applies too narrow a standard in determining that this institution is not a “purely public charity. ’ ’ It is difficult at times to draw the line in determining what purposes are of social interest to the community, particularly since there are no fixed standards. However, because of the greater concern today for the aged, “public charity” should be given a more liberal interpretation. The thought expressed by the supreme court in the Presbyterian Homes Tax Exemption Case, 428 Pa. 145, 152, 236 A.2d 776, 780 (1968), quoting from Fifield Manor Pasadena v. County of Los Angeles, 188 Cal. App. 2d 1, 11, 10 Cal.Rptr. 242 (1961), should be given great weight in considering the totality of the circumstances which make up a purely public charity. “Man, especially the old, does not live by bread alone; that though he be able to pay for all material wants he nevertheless may be dependent upon his fellow man to protect him from the haunting fear of . . . illness or other physical disability overtaking him with no one near to help, fear of .the loneliness arising from .the absence of social contacts, fear of any of the tragedies of old age where there is no one standing by to help.” ■
The majority indicates that G-.D.L. has demonstrated that it has met all the indicia of a “purely public charity” except that the resident must be trans*186ported elsewhere to obtain “essential care.” But this factor of transportation should be considered with all the other factors, including the value of social contacts, and the nearness to others who can allay the fear of liveliness and who can aid in their transportation where necessary, as part of the “essential care” criteria. Considering’ the totality of the circumstances, G.D.L. has met the standard of a purely public charity.